DETAILED ACTION
The instant application having Application No. 17/084,412 filed on October 29, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on October 29, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 10/29/2020 and 7/1/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 58 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 53. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 66 is objected to because of the following informalities:  line 5 “when determine the ocular misalignment measurements” should be “when determining .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image acquisition unit in claims 51 and 61.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 51-68 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-11, 13-14 and 19 of U.S. Patent No. 10,849,492. Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the Table below:
Instant application 17/084,412
patent 10,849,492
explanation as needed
51. A mobile device comprising: an image acquisition unit configured to acquire an image of first and second eyes of a patient; 

a light source configured to provide light to reflect from an optical surface of the first and second eyes of the patient; 

a processor configured to: obtain ocular misalignment measurements including at least one of a magnitude and a direction of ocular misalignment in the first and second eyes of the patient; 

detect at least one of an iris and a pupil in the first and second eyes of the patient; 


calculate at least one of an inter-pupillary distance and an iris diameter of the patient; 

and calculate a Hirschberg ratio of the patient based on the ocular misalignment measurements.
19. A mobile device comprising: an image acquisition unit configured to acquire an image of eyes of a patient 

while light provided by a light source reflects from an optical surface of the eyes of the patient; 

a processor configured to obtain ocular misalignment measurements, including a magnitude and a direction of ocular misalignment in the eyes of the patient, 


… the processor further configured: to detect an iris or pupil in the eyes of the patient based on the acquired image, 

to calculate an inter-pupillary distance and iris diameter of the patient, 

and to calculate a Hirschberg ratio of the patient based on the ocular misalignment measurements 
The eyes of a patient are first and second eyes of a patient.









The patented claim obtains both the magnitude and direction of ocular misalignment of the eyes.









the patented claim calculates both an inter-pupillary distance and iris diameter
52. The device of claim 51, wherein the Hirschberg ratio is further calculated based on at least one of the inter-pupillary distance and the iris diameter of the patient.
19. calculate a Hirschberg ratio of the patient based on the ocular misalignment measurements and based on at least one of the inter-pupillary distance and the iris diameter of the patient; 

51. A mobile device comprising: an image acquisition unit 



configured to acquire an image of first and second eyes of a patient; 

a light source configured to provide light to reflect from an optical surface of the first and second eyes of the patient; 

a processor configured to: obtain ocular misalignment measurements including at least one of a magnitude and a direction of ocular misalignment in the first and second eyes of the patient; 

detect at least one of an iris and a pupil in the first and second eyes of the patient; 
calculate at least one of an inter-pupillary distance and an iris diameter of the patient; 

and calculate a Hirschberg ratio of the patient based on the ocular misalignment measurements.
1. A method comprising: acquiring, by an image acquisition unit installed in a mobile device, 

an image of left and right eyes of a patient 


while light provided by a light source reflects from an optical surface of the eyes of the patient; 

obtaining, by a processor installed in the mobile device, ocular misalignment measurements, including a magnitude and a direction of ocular misalignment in the eyes of the patient, …

detecting, by the processor, an iris or pupil in the eyes of the patient … 
calculating, by the processor, an inter-pupillary distance and an iris diameter of the patient; 

and calculating, by the processor, a Hirschberg radio of the patient based on the ocular misalignment measurements 

52. The device of claim 51, wherein the Hirschberg ratio is further calculated based on at least one of the inter-pupillary distance and the iris diameter of the patient.
1. calculating, by the processor, a Hirschberg radio of the patient based on the ocular misalignment measurements and based on at least one of the inter-pupillary distance and the iris diameter of the patient.

53. wherein the processor is further configured to detect a reflection on a corneal surface of the first eye of the patient and a reflection on a corneal surface of the second eye of the patient using the acquired image, and configured to compare a position of the reflection in the first eye to a position of the reflection in the second eye.
2. … detecting, by the processor, a reflection on a corneal surface of the left eye of the patient and a reflection on a corneal surface of the right eye of the patient using the acquired image; and comparing, by the processor, a position of the reflection in the left eye to a position of the reflection in the right eye.

54. The device of claim 53, wherein the processor is further configured to: detect a reference point in the first eye and a reference point in the second eye using the acquired image; 




calculate a first distance between a position of the reference point in the first eye and the position of the reflection in the first eye; 

calculate a second distance between a position of the reference point in the second eye and the position of the reflection in the second eye; 


calculate a difference between the first distance and the second distance; 


and diagnose a condition of the patient based on the calculated difference between the first distance and the second distance, wherein the reference points in the first and second eyes are a center of an iris or pupil of the patient.
3. The method according to claim 2, wherein the obtaining of the ocular misalignment measurements further comprises: detecting, by the processor, a reference point in the left eye and a reference point in the right eye using the acquired image; 

calculating, by the processor, a first distance between a position of the reference point in the left eye and the position of the reflection in the left eye; 

calculating, by the processor, a second distance between a position of the reference point in the right eye and the position of the reflection in the right eye; 

calculating, by the processor, a difference between the first distance and the second distance; 

and diagnosing, by the processor, a condition of the patient based on the calculated difference between the first distance and the second distance, wherein the reference points in the left and right eyes are a center of an iris or pupil of the patient.

55. The device of claim 54, wherein the processor is further configured to measure the positions of the reflections in the first and second eyes and the positions of the reference points in the first and second eyes in image space using the acquired image.
4. The method according to claim 3, wherein the obtaining of the ocular misalignment measurements further comprises: measuring, by the processor, the positions of the reflections in the left and right eyes and the positions of the reference points in the left and right eyes in image space using the acquired image.

56. The device of claim 55, wherein the processor is further configured to convert the first distance and the second distance into degrees or prism diopters using the Hirschberg ratio and an internal calibration factor based on iris diameter.
5. The method according to claim 4, wherein the obtaining of the ocular misalignment measurements further comprises: converting, by the processor, the first distance and the second distance into degrees or prism diopters using the Hirschberg ratio and an internal calibration factor based on iris diameter.

57. The device of claim 54, wherein the processor is further configured to: compare the calculated difference between the first distance and the second distance to a predetermined misalignment threshold; 

diagnose the condition of the patient based on the comparison of the calculated difference to the predetermined misalignment threshold; 

and determine that an ocular misalignment condition is present in the patient when the calculated difference is greater than or equal to the predetermined misalignment threshold.
6. The method according to claim 3, further comprising: comparing, by the processor, the calculated difference between the first distance and the second distance to a predetermined misalignment threshold; 

diagnosing, by the processor, the condition of the patient based on the comparison of the calculated difference to the predetermined misalignment threshold; 

and determining, by the processor, that an ocular misalignment condition is present in the patient when the calculated difference is greater than or equal to the predetermined misalignment threshold.

58. The device of claim 51, wherein the processor is further configured to detect a reflection on a corneal surface of the first eye of the patient and a reflection on a corneal surface of the second eye of the patient using the acquired image, 

and configured to compare a position of the reflection in the first eye to a position of the reflection in the second eye.
2. … detecting, by the processor, a reflection on a corneal surface of the left eye of the patient and a reflection on a corneal surface of the right eye of the patient using the acquired image; 


and comparing, by the processor, a position of the reflection in the left eye to a position of the reflection in the right eye.

60. The device of claim 51, wherein the processor is further configured to detect an iridoscleral border and a pupillary margin of the eyes of the patient using the acquired image using an adaptive threshold algorithm.
8. The method according to claim 1, further comprising: detecting, by the processor, an iridoscleral border and a pupillary margin of the eyes of the patient using the acquired image using an adaptive thresholding algorithm.

61. A hand held device comprising: an image acquisition unit configured to acquire an image of first and second eyes of a patient; 

a light source configured to provide light to reflect from an optical surface of the first and second eyes of the patient; 

a processor configured to: determine ocular misalignment measurements of the first and second eyes, the ocular misalignment measurements including at least a magnitude and a direction of ocular misalignment in the first and second eyes of the patient; 

measure a Kappa angle between an optical axis and a visual axis of the first and second eyes of the patient based on the acquired image; 


diagnose a condition of the patient based on the measured Kappa angle; 

and determining a deviation of the first and second eyes from the Kappa angle.
1. A method comprising: acquiring, by an image acquisition unit installed in a mobile device, an image of left and right eyes of a patient 

while light provided by a light source reflects from an optical surface of the eyes of the patient; 

obtaining, by a processor installed in the mobile device, ocular misalignment measurements, including a magnitude and a direction of ocular misalignment in the eyes of the patient, 



13. measuring, by the processor, a Kappa angle between an optical axis and a visual axis of the eyes of the patient based on the acquired image; 

diagnosing, by the processor, a condition of the patient based on the measured Kappa angle; 

diagnosing, by the processor, which eye of the eyes of the patient is misaligned and a misalignment direction of the misaligned eye based on the Kappa angle; and measuring, by the processor, a fixation reliability index of the non-misaligned eye based on a deviation of the non-misaligned eye from the Kappa angle

62. The device of claim 61, wherein the processor is further configured to diagnose which eye of the first and second eyes of the patient is misaligned and a misalignment direction of the misaligned eye based on the Kappa angle, 

and to measure a fixation reliability index of the non- misaligned eye based on the deviation of the non-misaligned eye from the Kappa angle.
13. diagnosing, by the processor, which eye of the eyes of the patient is misaligned and a misalignment direction of the misaligned eye based on the Kappa angle; 



and measuring, by the processor, a fixation reliability index of the non-misaligned eye based on a deviation of the non-misaligned eye from the Kappa angle, 

63. The device of claim 61, wherein the processor is further configured to calculate at least one of an inter-pupillary distance and an iris diameter of the patient; 

and perform at least one calculation based on at least one of the ocular misalignment measurements, the inter-pupillary distance, and the iris diameter of the patient.
1. calculating, by the processor, an inter-pupillary distance and an iris diameter of the patient; 




and calculating, by the processor, a Hirschberg radio of the patient based on the ocular misalignment measurements and based on at least one of the inter-pupillary distance and the iris diameter of the patient.







Calculating a Hirschberg ratio is performing at least one calculation.
64. The device of claim 61, wherein the processor is further configured to detect at least one of an iris and a pupil in the first and second eyes of the patient.
1. detecting, by the processor, an iris or pupil in the eyes of the patient

65. The device of claim 61, wherein the processor is further configured to calculate a Hirschberg ratio of the patient.
1. calculating, by the processor, a Hirschberg radio of the patient

66. The device of claim 61, wherein the image acquisition unit is configured to acquire a plurality of images of the first and second eyes of the patient; 


and wherein the processor is configured to determine an image quality of the acquired plurality of images, 

and configured to use an image having a highest image quality among the acquired plurality of images when determine the ocular misalignment measurements.
10. The method according to claim 1, further comprising: acquiring, by the image acquisition unit, a plurality of images of the eyes of the patient; 

determining, by the processor, an image quality of the acquired plurality of images; 


and using, by the processor, an image having a highest image quality among the acquired plurality of images for the obtaining of the ocular misalignment measurements.
Patented claims 1 and 13 fail to teach acquiring a plurality of images and using the ones with the highest image quality in the step of determining the ocular misalignment. 
          Claim 10 teaches the limitations of claim 66.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take a plurality of images and only use the images with the best image quality as taught by claim 10, for the purpose of obtaining the most accurate measurements.
67. The device of claim 61, wherein the image acquisition unit is configured to acquire a plurality of images of the first and second eyes of the patient; 


and wherein the processor is configured to obtain the ocular misalignment measurements in each of the acquired images of the plurality of images, 

generate a composite of the obtained ocular misalignment measurements, 
and determine an overall ocular measurement based on the generated composite.
11. The method according to claim 1, further comprising: acquiring, by the image acquisition unit, a plurality of images of the eyes of the patient; 

obtaining, by the processor, the ocular misalignment measurements in each of the acquired images; 


generating, by the processor, a composite of the obtained ocular misalignment measurements; 
and determining, by the processor, an overall ocular measurement based on the generated composite.
Patented claims 1 and 13 fail to teach acquiring a plurality of images, obtaining the misalignment measurements in each of the images, generating a composite measurement and determining the overall ocular measurement based on the composite. 
          Claim 11 teaches these limitations from claim 67.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a composite measurement based on a plurality of images as taught by claim 11 in the device taught by claims 1 and 13 for the purpose of obtaining a more accurate overall measurement.
68. The device of claim 61, further comprising one or more motion sensors, wherein the processor is further configured to compensate for rotation of the device during image acquisition using measurements obtained by the motion sensors.
14. The method according to claim 1, further comprising: compensating, by the processor, for a rotation of the mobile device when the mobile device is rotated during the acquisition of the image of the eyes of the patient using measurements obtained by one or more motion sensors installed in the mobile device.
Patented claims 1 and 13 fail to teach detecting the motion of the device and compensating for the rotation of the device.
          Claim 14 teaches these limitations of claim 68.
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a motion sensor to detect the motion of the device such that it is possible to compensate for such a rotation because the image acquisition device is hand held, and thus subject to movement. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51, 53 and 58-59 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. USPGPub 2011/0157550 (hereafter Chen).
Regarding claim 51, Chen teaches “a mobile device (Adaptive Photoscreening System (APS) 100 paragraph [0132]: “embodiments of the APS system 100 are characterized by transportability”) comprising:
an image acquisition unit (visible and infrared digital image detector 150) configured to acquire an image of first and second eyes of a patient (e.g. paragraph [0078]: “One or more ocular images of the examinee can be captured with the image detection system 150.”);
a light source (irradiation source 140) configured to provide light to reflect from an optical surface of the first and second eyes of the patient (paragraph [0078]: “ocular irradiation source 140 may include either a source for infrared ocular irradiation 142 or visible ocular irradiation 141 or both” where this light produces reflections from the eye see e.g. paragraph [0113]: “cornea reflections”);
a processor configured to:
obtain ocular misalignment measurements including at least one of a magnitude and a direction of ocular misalignment in the first and second eyes of the patient (paragraph [0123]: “Using the Hirschberg method, the related corneal reflection positions give the examinee's convergence and fixation or gazing angle, which are two variables that define the deviation of eye alignment (e.g., esotropia (ET), exotropia (XT), and normal cases) in the analysis process. Accordingly, from these calculations, they are compared with regions of normal, abnormal, and uncertain results to indicate whether the captured image shows an abnormality related to strabismus, as previously discussed.” The measurements that determine the deviation of eye alignment are ocular misalignment measurements);
detect at least one of an iris and a pupil in the first and second eyes of the patient (paragraph [0113]: “The target finding module determines both the locations and sizes of the irises, pupils, and the centers of cornea reflections for each input photoscreening image.”);
calculate at least one of an inter-pupillary distance (paragraph [0123]:“inter-ocular distance”) and an iris diameter of the patient (paragraph [0113]: “sizes of the irises”);
and calculate a Hirschberg ratio of the patient based on the ocular misalignment measurements (paragraph [0092]: “From the plotted trajectory, the Hirschberg ratio (HR) may be determined for an individual eye from the slope of the trajectory (e.g., in the monocular viewing zone when the other eye is occluded) by APS 100.”).”
Regarding claim 53, Chen teaches “The device of claim 51, wherein the processor is further configured to detect a reflection on a corneal surface of the first eye of the patient and a reflection on a corneal surface of the second eye of the patient using the acquired image (paragraph [0113]: “The target finding module determines … the centers of cornea reflections for each input photoscreening image.” Centers, plural, of cornea reflections, plural, are the reflection on a corneal surface of the first and second eyes), and configured to compare a position of the reflection in the first eye to a position of the reflection in the second eye (see paragraph [0123] “the strabismus module coordinates the center locations of the two irises in a binocular image. The inter-ocular distance and head-tilt angle are also calculated. Using the Hirschberg method, the related corneal reflection positions give the examinee's convergence and fixation or gazing angle, which are two variables that define the deviation of eye alignment”).
Regarding claim 58, Chen teaches “The device of claim 51, wherein the processor is further configured to detect a reflection on a corneal surface of the first eye of the patient and a reflection on a corneal surface of the second eye of the patient using the acquired image (paragraph [0113]: “The target finding module determines … the centers of cornea reflections for each input photoscreening image.” Centers, plural, of cornea reflections, plural, are the reflection on a corneal surface of the first and second eyes), and configured to compare a position of the reflection in the first eye to a position of the reflection in the second eye (see paragraph [0123] “the strabismus module coordinates the center locations of the two irises in a binocular image. The inter-ocular distance and head-tilt angle are also calculated. Using the Hirschberg method, the related corneal reflection positions give the examinee's convergence and fixation or gazing angle, which are two variables that define the deviation of eye alignment”).
Regarding claim 59, Chen teaches “the device of claim 51, wherein the processor is further configured to diagnose a condition of the patient or a risk factor of the patient developing a condition associated with ocular misalignment based on the ocular misalignment measurements (paragraph [0123]: “Using the Hirschberg method, the related corneal reflection positions give the examinee's convergence and fixation or gazing angle, which are two variables that define the deviation of eye alignment (e.g., esotropia (ET), exotropia (XT), and normal cases) in the analysis process. Accordingly, from these calculations, they are compared with regions of normal, abnormal, and uncertain results to indicate whether the captured image shows an abnormality related to strabismus”).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. USPGPub 20110157550 (hereafter Chen) as applied to claim 51 above and further in view of Maor et al. USPGPub 2014/0268051 (of record, hereafter Maor).
Regarding claim 52, Chen teaches “the device of claim 51,” however, Chen fails to explicitly teach “wherein the Hirschberg ratio is further calculated based on at least one of the inter-pupillary distance and the iris diameter of the patient.”
However, Chen does teach that the Hirschberg ratio is a function of the shift of the cornea reflection (see Fig. 7B and paragraph [0092]) and that the Hirschberg ration is used in determining strabismus (paragraph [0086]: “One approach, among others, for measuring the strabismic angle determines an individual eye's Hirschberg ratio (HR) and fovea angle (K)”).
Maor teaches “wherein the [diagnosis of strabismus] (paragraphs [0083]-[0084]: “The determined reflection offset distance 310 is compared to the reference reflection offset distance described above to calculate a difference between the two 408. It is then determined 410 whether the difference is less than a difference threshold value, which can be used to determine whether the subject has a strabismus”) is further calculated based on at least one of the inter-pupillary distance and the iris diameter of the patient.” (Fig. 2, paragraph [0055]: “The right eye 206 and the left eye 208 are separated by a distance, deyes, 210”. Paragraphs [0061]-[0067], deyes enters into both the equations for α and β, which enter into the distance calculations which determine the reference reflection offset. Paragraphs [0083]-[0084] the determination of strabismus is evaluated by calculating a difference between the reflection offset distance and the reference reflection offset distance. Thus the measure of strabismus is calculated based on the inter-pupillary distance deyes .).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the inter-pupillary distance of the patient as taught by Maor, in the trigonometric calculation shift of the cornea reflection as taught by Maor, from which the Hirschberg ratio is calculated as taught by Chen (paragraph [0092]) because the distance between the eyes enters into the trigonometric determination of the position of the corneal reflection as taught by Maor (paragraphs [0061]-[0067]).
Claims 54-55, 57 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. USPGPub 20110157550 (hereafter Chen) as applied to claim 51 above and further in view of Barnard et al. USPGPub 2014/0285768 A1 (of record, hereafter Barnard).
Regarding claim 54, Chen teaches “The device of claim 53” however, Chen fails to explicitly teach “wherein the processor is further configured to:
detect a reference point in the first eye and a reference point in the second eye using the acquired image;
calculate a first distance between a position of the reference point in the first eye and the
position of the reflection in the first eye;
calculate a second distance between a position of the reference point in the second eye and the position of the reflection in the second eye;
calculate a difference between the first distance and the second distance; and
diagnose a condition of the patient based on the calculated difference between the first distance and the second distance, wherein the reference points in the first and second eyes are a center of an iris or pupil of the patient.”
Barnard teaches “wherein the processor is further configured to:
detect a reference point in the first eye and a reference point in the second eye using the acquired image (right and left pupils 310);
calculate a first distance between a position of the reference point in the first eye and the position of the reflection in the first eye (see paragraphs 72, 78, 79);
calculate a second distance between a position of the reference point in the second eye and the position of the reflection in the second eye (paragraphs 72, 78-79);
calculate a difference between the first distance and the second distance (paragraphs 72, 78-79); and
diagnose a condition of the patient based on the calculated difference between the first distance and the second distance (paragraphs 72, 78, 79, strabismus), wherein the reference points in the first and second eyes are a center of an iris or pupil of the patient (in this case the pupils).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the distances between the corneal reflections and the pupils and use this difference in the diagnosing of strabismus as taught by Barnard in the device of Chen for the purpose of detecting strabismus using reference points as taught by Barnard (paragraph s 72, 78 and 79).
Regarding claim 55, the Chen-Barnard combination teaches “The device of claim 54,” and Chen further teaches “wherein the processor is further configured to measure the positions of the reflections in the first and second eyes (paragraph [0113]: “the locations and sizes of … the centers of cornea reflections”) and the positions of the reference points in the first and second eyes in image space using the acquired image (paragraph [0113]: “The target finding module determines both the locations and sizes of the … pupils”).”
Regarding claim 57, the Chen-Barnard combination teaches “The device of claim 54,” however, Chen fails to teach “wherein the processor is further configured to:
compare the calculated difference between the first distance and the second distance to a predetermined misalignment threshold;
diagnose the condition of the patient based on the comparison of the calculated difference to the predetermined misalignment threshold; and
determine that an ocular misalignment condition is present in the patient when the calculated difference is greater than or equal to the predetermined misalignment threshold.”
Barnard teaches “wherein the processor is further configured to:
compare the calculated difference between the first distance and the second distance to a predetermined misalignment threshold (see thresholds in paragraphs 78, 79);
diagnose the condition of the patient based on the comparison of the calculated difference to the predetermined misalignment threshold (see paragraphs 78, 79); and
determine that an ocular misalignment condition is present in the patient when the calculated difference is greater than or equal to the predetermined misalignment threshold (see paragraphs 78, 79).”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize thresholds for evaluating an ocular misalignment condition as taught by Barnard in the device of the Chen-Barnard combination for the purpose of determining strabismus as taught by Barnard.
Regarding claim 60, Chen teaches “The device of claim 51, wherein the processor is further configured to detect an iridoscleral border (paragraph [0113] “the locations and sizes of the irises” the location and size of the iris is the location and size of the border between the iris and the sclera, i.e. the iridoscleral border) and a pupillary margin of the eyes of the patient (paragraph [0113]: “the locations and sizes of …the pupils” the location and size of the pupil is the pupillary margin) using the acquired image (paragraph [0113]: “for each photoscreening image”).” 
However, Chen fails to teach “using an adaptive threshold algorithm” to detect these eye anatomical borders.
Barnard teaches “detect … border … margin … using an adaptive threshold algorithm (see paragraphs 85-90, 94-95, categories of pixels including pupil pixels are identified by RGB thresholds, and such is iterated i.e. adaptive, also adaptive to skin color).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the adaptive thresholding technique of Barnard for the purpose of correctly categorizing the anatomical regions of the eye as taught by Barnard. 

Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. USPGPub 20110157550 (hereafter Chen) in view of Barnard et al. USPGPub 2014/0285768 A1 (of record, hereafter Barnard) as applied to claim 55 above, and further in view of Huang et al. USPGPub 2013/0235346 A1 (of record, hereafter Huang).
Regarding claim 56, the Chen-Barnard combination teaches “the device of claim 55,” however, Chen and Barnard fail to explicitly teach “wherein the processor is further configured to convert the first distance and the second distance into degrees or prism diopters using the Hirschberg ratio and an internal calibration factor based on iris diameter.”
Huang teaches “wherein the processor is further configured to convert the first distance and the second distance into degrees or prism diopters using the Hirschberg ratio and an internal calibration factor based on iris diameter (e.g. paragraph [0108] “the position of the corneal reflex is compared to both the pupil circle 213 and the limbal circle 212 (see FIG. 10A). According to the present invention, position offsets are converted to dioptric scales using the corneal diameter 215 as the size reference.” see also paragraphs [0118] and [0128] where it is noted that the corneal diameter of an eye and the iris diameter of an eye are essentially the same as one another).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a conversion of the Hirschberg ratio into a prism diopter measurement using a calibration factor based on the iris diameter as taught by Huang in the device of the Chen-Barnard combination for the purpose of evaluating the prism diopter of the strabismus as taught by Huang (paragraph [0129]).

Claims 61, 64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard et al. USPGPub 2014/0285768 A1 (of record, hereafter Barnard) in view of Schutte et al. WO 2011/021936 (of record, hereafter Schutte).
Regarding claim 61, Barnard teaches “A hand held device (paragraph 9 smartphone) comprising:
an image acquisition unit (paragraphs 9-11, the camera integral with the smartphone, also paragraph 62) configured to acquire an image of first and second eyes of a patient (paragraph 11 “one or more images of a subject’s face”);
a light source (paragraph 11 “utilizing flash light”) configured to provide light to reflect from an optical surface of the first and second eyes of the patient (paragraph 11 “reflection of a light source (light reflection from the eye surface is commonly known as a Purkinje image)”);
a processor (see paragraphs 26 and 37) configured to:
determine ocular misalignment measurements (paragraph 62, right and left pupils and right and left Purkinje reflections) of the first and second eyes, the ocular misalignment measurements including at least a magnitude and a direction of ocular misalignment (paragraph 76 “vector difference”) in the first and second eyes of the patient (e.g. paragraph 72 “The location of the pupil with respect to the Purkinje image indicates a direction to which the respective eye of a subject is looking (line of sight), and difference of this feature between the two eyes may indicate strabismus condition of the eyes”, see also paragraphs 78-79);
However Barnard fails to teach “measure a Kappa angle between an optical axis and a visual axis of the first and second eyes of the patient based on the acquired image;
diagnose a condition of the patient based on the measured Kappa angle; and
determining a deviation of the first and second eyes from the Kappa angle.”
Schutte WO 2011/021936 teaches measure a Kappa angle between an optical axis and a visual axis of the first and second eyes of the patient based on the acquired image (e.g. page 4 line 31 to page 5 line 20);
diagnose a condition of the patient based on the measured Kappa angle (e.g. page 7 line 17 to page 8 line 3); and
determining a deviation of the first and second eyes from the Kappa angle (page 4 lines 12-19: “for the eye that is fixating the angle kappa is established between the fixating eye's optical axis and a first visual axis through that fixating eye's corneal center and its fovea; -for the non-fixating eye a second visual axis is derived from that non-fixating eye's optical axis and the angle kappa that is established for the fixating eye; -and that the strabismus angle is derived from the so derived first and second visual axes of both eyes.”).”
Schutte further teaches (page 4 lines 20-25): “In this manner it is possible to automate the determination of the strabismus angle and exclude the necessity from the prior art to include a human determination by an eye specialist of the concerning eye disorder. Accordingly it is possible to improve the speed, reliability and accuracy of the determination of the strabismus angle.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measurement of the Kappa angles of the patient’s eyes and the diagnosis of the strabismus angle derived therefrom as taught by Schutte into the hand held device of Barnard for the purpose of automating the determination of the strabismus angle thus improving the speed, reliability and accuracy of such a determination as taught by Schutte (page 4 lines 20-25).
Regarding claim 64, the Barnard-Schutte combination teaches “The device of claim 61,” and Barnard further teaches “wherein the processor is further configured to detect at least one of an iris and a pupil in the first and second eyes of the patient (e.g. paragraph [0094] “The pixels within such eye region 506' (i.e. with the removed Purkinje zone 508) are re-classified as corresponding to pupil 502, iris 514, sclera 504 and other”).”
Regarding claim 66, the Barnard-Schutte combination teaches “The device of claim 61,” and Barnard further teaches “wherein the image acquisition unit is configured to acquire a plurality of images of the first and second eyes of the patient (paragraph 59 “obtain a series of images”); and
wherein the processor is configured to determine an image quality of the acquired plurality of images (paragraph [0059]: “select the image including proper presentation of a region of interest”), and configured to use an image having a highest image quality among the acquired plurality of images when determine the ocular misalignment measurements  (paragraph 59 “in order to select the image including proper presentation of a region of interest”).”

Claims 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard et al. USPGPub 2014/0285768 A1 (of record, hereafter Barnard) in view of Schutte et al. WO 2011/021936 (of record, hereafter Schutte) as applied to claim 61 above, and further in view of Chen et al. USPGPub 20110157550 (hereafter Chen).
Regarding claim 63, the Barnard-Schutte combination teaches “The device of claim 61,” however, Barnard fails to teach “wherein the processor is further configured to calculate at least one of an inter-pupillary distance and an iris diameter of the patient; and perform at least one calculation based on at least one of the ocular misalignment measurements, the inter-pupillary distance, and the iris diameter of the patient.”
Chen teaches “wherein the processor is further configured to calculate at least one of an inter-pupillary distance (paragraph [0123]:“inter-ocular distance”) and an iris diameter of the patient (paragraph [0113]: “The target finding module determines both the locations and sizes of the irises, pupils, and the centers of cornea reflections for each input photoscreening image.”); and perform at least one calculation based on at least one of the ocular misalignment measurements, the inter-pupillary distance, and the iris diameter of the patient (paragraph [0123]: “Using the Hirschberg method, the related corneal reflection positions give the examinee's convergence and fixation or gazing angle, which are two variables that define the deviation of eye alignment (e.g., esotropia (ET), exotropia (XT), and normal cases) in the analysis process. Accordingly, from these calculations, they are compared with regions of normal, abnormal, and uncertain results to indicate whether the captured image shows an abnormality related to strabismus, as previously discussed.” The measurements that determine the deviation of eye alignment are ocular misalignment measurements, and the calculation of the deviation of eye alignment is “at least one calculation”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calculations of the inter-pupillary distance, iris diameter and deviation of eye alignment as taught by Chen in the device of Barnard for the purpose of further exploring the extent and type of strabismus. 
Regarding claim 65, the Barnard-Schutte combination teaches “the device of claim 61,” however, Barnard is silent regarding “wherein the processor is further configured to calculate a Hirschberg ratio of the patient.”
Chen teaches “wherein the processor is further configured to calculate a Hirschberg ratio of the patient (paragraph [0123]: “Using the Hirschberg method, the related corneal reflection positions give the examinee's convergence and fixation or gazing angle, which are two variables that define the deviation of eye alignment (e.g., esotropia (ET), exotropia (XT), and normal cases) in the analysis process. Accordingly, from these calculations, they are compared with regions of normal, abnormal, and uncertain results to indicate whether the captured image shows an abnormality related to strabismus, as previously discussed.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a calculation of the Hirschberg ratio as taught by Chen into the device of Barnard for the purpose of further exploring the extent and type of strabismus.

Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnard in view of Schutte et al. WO 2011/021936 (of record, hereafter Schutte) as applied to claim 61 above, and further in view of Bloom et al. USPGPub 2015/0265146 A1 (of record, hereafter Bloom).
Regarding claim 67, the Barnard-Schutte combination teaches the device of claim 61, and Barnard further teaches “wherein the image acquisition unit is configured to acquire a plurality of images of the first and second eyes of the patient (e.g. paragraphs 117-122); and
wherein the processor is configured to obtain the ocular misalignment measurements in each of the acquired images of the plurality of images (e.g. paragraphs 117-122).” 
However, Barnard fails to teach “generate a composite of the obtained ocular misalignment measurements, and determine an overall ocular measurement based on the generated composite.”
Bloom teaches “wherein the image acquisition unit is configured to acquire a plurality of images of the first and second eyes of the patient (paragraph 57); and
wherein the processor is configured to …generate a composite of the obtained ocular misalignment measurements (paragraph 72 “averages” paragraph 76 “combined”), and determine an overall ocular measurement based on the generated composite (see paragraphs 72, 77 etc.).”
Bloom further teaches that this statistical approach improves the resulting values (paragraph 72).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention generate average values from the video images as taught by Bloom in the device of Barnard, since Bloom teaches that averaging results in improved values (paragraph 72), i.e. a more robust measurement. 

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Barnard in view of Schutte et al. WO 2011/021936 (of record, hereafter Schutte) as applied to claim 61 above, and further in view of Nasiri USPGPub 2011/0163955 (of record, hereafter Nasiri).
	Regarding claim 68, the Barnard-Schutte combination teaches “the device of claim 61” however, Barnard fails to teach “further comprising one or more motion sensors, wherein the processor is further configured to compensate for rotation of the device during image acquisition using measurements obtained by the motion sensors.”
	Nasiri teaches “further comprising one or more motion sensors (motion processing unit 20, paragraph [0058]: “The MPU is a device including motion sensors that can measure motion of the device 10 (or portion thereof) in space”), wherein the processor is further configured to compensate for rotation of the device during image acquisition using measurements obtained by the motion sensors (paragraphs 58, 59, 124).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the rotational motion sensors of Nasiri and processing to compensate for rotation of Nasiri, into the device of Barnard for the advantage of reducing user confusion due to changes in orientation as taught by Nasiri paragraph 124. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872